 
 
IB 
 Union Calendar No. 356
112th CONGRESS 2d Session 
H. R. 460
[Report No. 112–503, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Chaffetz (for himself, Mr. Matheson, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

May 30, 2012
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


May 30, 2012
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on January 26, 2011




A BILL 
To authorize the Secretary of the Interior to facilitate the development of hydroelectric power on the Diamond Fork System of the Central Utah Project. 
 
 
1.Short titleThis Act may be cited as the Bonneville Unit Clean Hydropower Facilitation Act. 
2.Diamond Fork System definedFor the purposes of this Act, the term Diamond Fork System means the facilities described in chapter 4 of the October 2004 Supplement to the 1988 Definite Plan Report for the Bonneville Unit. 
3.Cost allocationsNotwithstanding any other provision of law, in order to facilitate hydropower development on the Diamond Fork System, the amount of reimbursable costs allocated to project power in Chapter 6 of the Power Appendix in the October 2004 Supplement to the 1988 Bonneville Unit Definite Plan Report, with regard to power development upstream of the Diamond Fork System, shall be considered final costs as well as costs in excess of the total maximum repayment obligation as defined in section 211 of the Central Utah Project Completion Act of 1992 (Public Law 102–575), and shall be subject to the same terms and conditions. 
4.No purchase or market obligation; no costs assigned to powerNothing in this Act shall obligate the Western Area Power Administration to purchase or market any of the power produced by the Diamond Fork power plant and none of the costs associated with development of transmission facilities to transmit power from the Diamond Fork power plant shall be assigned to power for the purpose of Colorado River Storage Project ratemaking. 
5.Prohibition on tax-exempt financingNo facility for the generation or transmission of hydroelectric power on the Diamond Fork System may be financed or refinanced, in whole or in part, with proceeds of any obligation— 
(1)the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986, or 
(2)with respect to which credit is allowable under subpart I or J of part IV of subchapter A of chapter 1 of such Code. 
6.Reporting requirementIf, 24 months after the date of the enactment of this Act, hydropower production on the Diamond Fork System has not commenced, the Secretary of the Interior shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate stating this fact, the reasons such production has not yet commenced, and a detailed timeline for future hydropower production. 
7.PayGoThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
8.Limitation on the use of fundsThe authority under the provisions of section 301 of the Hoover Power Plant Act of 1984 (Public Law 98–381; 42 U.S.C. 16421a) shall not be used to fund any study or construction of transmission facilities developed as a result of this Act. 
 

May 30, 2012
Reported from the Committee on Natural Resources with an amendment
May 30, 2012
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
